Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036-2652 Telephone202.419.8417 Fax202.822.0140 www.stradley.com Direct Dial – (202) 419-8417 1933 Act Rule 497(c) 1933 Act File No. 033-72416 1940 Act File No. 811-08200 September 2, 2011 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Bridgeway Funds, Inc. Rule 497(j) filing SEC File Nos. 033-72416 and 811-08200 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 39 to the Registration Statement of Bridgeway Funds, Inc., which was filed with the Securities and Exchange Commission electronically on August 12, 2011. Please direct any questions or comments relating to this certification to my attention at (202) 419-8417. Very truly yours, /s/ Prufesh R. Modhera Prufesh R. Modhera
